Title: To Thomas Jefferson from James Slaughter, 11 April 1781
From: Slaughter, James
To: Jefferson, Thomas



Sir
Pages Warehouse April. 11th. 1781

In consequence of your Letter to Colo. Barbour I have marched with the number of Militia you were pleased to order from Culpeper amounting to 350 rank and file, proper Offercered on my way to Williamsburg, where we were ordered to rendezvouse.
I this day received instructions from General Weedon to change my rout to Sandy point on James River, and from thence to General Mughlenburgs Headquarters. As we are intirely without arms I wish your Excellencey to acquaint me where I may expect to be supplied for I conceive it highly necessary We should be well equipt to march so far through the Country and probably near the enemy. I can assure your Excellencey the Offecers and men under my Command wish to pay the most ready and chearfull obedience to any orders from you or any Officer in Command over them, but they think it absolutely necessary to be made acquainted with the place they can depend on receiving the necessary accoutrements for this expedition. I must beg leave to observe to you in behalf of  the Officers and Soldiers that the present season is the only one for makeing the necessary preparations for raiseing a Crop of Corn for the the support of their famelies and that many of them are obliged to labour, that your Excellencey will endeavour to make our stay as short as possible consistent with the publick good. I shall proceed to March to Sandy Point with the greatest expedition where I shall wait your Excellenceys orders. I am Yr. Excellenceys most H St.,

James Slaughter, Colo.

